United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                                                                April 16, 2003
                         FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 03-20300
                           Summary Calendar



UNITED STATES OF AMERICA,

          Plaintiff-Appellee,

                                versus

ROBERTO GARZA,

          Defendant-Appellant.



          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-03-M-165-2


Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Roberto Garza appeals from an order of the district court

denying his motion to revoke the magistrate judge’s pretrial

detention order.    The district court’s decision, which effectively

adopted the reasoning of the magistrate judge, rests upon its

conclusion that Garza has not rebutted the presumption that no

condition or combination of conditions will reasonably assure the




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
safety of the community.1     The district court’s conclusions are

supported by the record.2

     AFFIRMED.




     1
         18 U.S.C. § 3142(e) & (f).
     2
       See United States v. Rueben, 974 F.2d 580, 586 (5th Cir.
1992) (“[T]he risk of continued narcotics trafficking on bail does
constitute a risk to the community.”).

                                  2